EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made as of the 27th day of December, 2007, by and between
FIRSTBANK FINANCIAL SERVICES, INC., a bank holding company incorporated under
the laws of the State of Georgia (the “Company”), FIRSTBANK FINANCIAL SERVICES,
a commercial bank organized under the laws of the State of Georgia (the “Bank”)
(collectively, the Company and the Bank are referred to herein as the
“Employer”), and THADDEUS M. WILLIAMS, a resident of the State of Georgia (the
“Executive”).

 

RECITALS:

 

The Executive is currently employed as President and Chief Executive Officer of
the Company and the Bank pursuant to an employment agreement dated as of the
date first set forth above (the “Prior Employment Agreement”).  The parties
desire to enter into this revised employment agreement with the intent that it
replace and entirely supersede the Prior Employment Agreement.

 

This Agreement, in restating the Prior Employment Agreement, sets forth the
terms and conditions of the Executive’s continuing employment.

 

In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

 

1.             Definitions.  Whenever used in this Agreement, the following
terms and their variant forms shall have the meaning set forth below:

 

1.1          “Affiliate” shall mean any business entity which controls, is
controlled by or is under common control with the Company.

 

1.2          “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.

 

1.3          “Area” shall mean the geographic area within the boundaries of
Clayton, Henry and Newton Counties, Georgia.  It is the express intent of the
parties that the Area as defined herein is the area where the Executive performs
services on behalf of the Employer under this Agreement.

 

1.4          “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial banking.

 

1.5          “Cause” shall mean:

 

1.5.1        With respect to termination by the Employer:

 

1

--------------------------------------------------------------------------------


 

(a)           A material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, which remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by the
Employer.  Such notice shall (i) specifically identify the duties that the Board
of Directors of the Company or the Bank believes the Executive has failed to
perform, and (ii) state the facts upon which the Board of Directors made such
determination;

 

(b)           Conduct by the Executive that amounts to fraud, dishonesty or
willful misconduct in the performance of his duties and responsibilities
hereunder;

 

(c)           Arrest for, charged in relation to (by criminal information or
otherwise), or conviction of the Executive during the Term of any crime
involving breach of trust or moral turpitude or any felony;

 

(d)           Conduct by the Executive that amounts to gross and willful
insubordination or inattention to his duties and responsibilities hereunder; or

 

(e)           The receipt of any form of notice, written or otherwise, that any
regulatory agency having jurisdiction over the Employer intends to institute any
form of formal or informal regulatory action against the Executive or the
Employer, provided that the Board of Directors of the Company or the Bank
determines in good faith that such action involves acts or omission by or under
the supervision of the Executive or that termination of the Executive could
materially advance the Employer’s compliance with the purpose of the action or
would materially assist the Employer in avoiding or reducing the restrictions or
adverse effects to the Employer related to the regulatory action.

 

1.5.2        With respect to termination by the Executive,

 

(a)           a material diminution in the authority, responsibilities or duties
of the Executive hereunder; or

 

(b)           a material breach of the terms of this Agreement by the Employer,
or

 

(c)           following a Change of Control,

 

(i)            a material reduction in the rate of the Executive’s Base Salary
in effect as of the effective date of the Change of Control; or

 

(ii)           a change in the Executive’s principal business office location
such that the Executive is required to report regularly to a location which is
located more than thirty (30) miles from the Employer’s principal business
office located in McDonough, Georgia.

 

2

--------------------------------------------------------------------------------


 

provided, however, that for a termination of employment by the Executive to be
for Cause, the Executive must notify the Employer in writing of the event giving
rise to Cause within thirty (30) days following the occurrence of the event (or
if later the Executive’s knowledge of occurrence of the event), the event must
remain uncured after the expiration of thirty (30) days following the delivery
of written notice of such event to the Employer by the Executive, and the
Executive must resign effective no later than sixty (60) days following the
Employer’s failure to cure the event.

 

1.6          “Change of Control” means any one of the following events:

 

(a)           the acquisition by any one person, or more than one person acting
as a group (other than any person or more than one person acting as a group who
is considered to own more than fifty percent (50%) of the total fair market of
the stock of the Company or the Bank, as applicable, prior to such acquisition),
of stock of the Company or the Bank, as applicable, that, together with stock
held by such person or group, constitutes more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company or the
Bank;

 

(b)           within any twelve-month period (beginning on or after the
Effective Date) the date a majority of members of the Company’s Board of
Directors is replaced by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors before the date
of the appointment or election;

 

(c)           within any twelve-month period (beginning on or after the
Effective Date) the acquisition by any one person, or more than one person
acting as a group, of ownership of stock of the Company possessing forty percent
(40%) or more of the total voting power of the stock of the Company; or

 

(d)           within any twelve-month period (beginning on or after the
Effective Date) the acquisition by any one person, or more than one person
acting as a group, of the assets of the Employer that have a total gross fair
market value of eighty-five percent (85%) or more of the total gross fair market
value of all of the assets of the Employer immediately before such acquisition
or acquisitions; provided, however, that transfers to the following entities or
person(s) shall not be deemed to result in a Change of Control under this
subsection (d):

 

(i)            an entity that is controlled by the shareholders of the Company
or the Bank, as applicable, immediately after the transfer;

 

(ii)           a shareholder (determined immediately before the asset transfer)
of the Company or the Bank, as applicable, in exchange for or with respect to
its stock;

 

(iii)          an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company or the
Bank, as applicable;

 

3

--------------------------------------------------------------------------------


 

(iv)          a person, or more than one person acting as a group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding stock of the Company or the Bank, as applicable; or

 

(v)           an entity, at least fifty percent (50%) of the total value or
voting power of which is owned, directly or indirectly, by a person described in
the above subsection (d)(iv).

 

For purposes of this Section 1.6, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company or the Bank, as applicable.  Notwithstanding the foregoing, no
Change of Control shall be deemed to have occurred for purposes of this
Agreement by reason of any actions or events in which the Executive participates
in a capacity other than in the Executive’s capacity as an employee.

 

1.7          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.

 

1.8          “Competing Business” shall mean any business engaged in the
Business of the Employer.

 

1.9          “Confidential Information” means data and information relating to
the business of the Employer (which does not rise to the status of a Trade
Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors.  Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Employer (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.

 

1.10        “Disability” shall mean that the Executive suffers from a physical
or mental disability or infirmity which would constitute a disability under an
accident and health plan maintained by the Bank or the Company that provides
income replacement benefits or, if the Bank or the Company does not maintain
such a plan, the Executive’s inability to perform the essential functions of the
Executive’s job with or without reasonable accommodation as a result of a
physical or mental disability or infirmity.

 

1.11        “Disability Period” shall mean the period beginning on the date the
Employer determines that the Executive is subject to a Disability and ending on
the earlier of the date the Executive begins receiving income replacement
benefits under any long term disability plan or policy maintained by the Company
or the date that is six (6) months after such determination, during which the
Executive remains subject to a Disability

 

1.12        “Effective Date” shall mean January 1, 2008.

 

1.13        “Employer Information” means Confidential Information and Trade
Secrets.

 

4

--------------------------------------------------------------------------------


 

1.14        “Initial Term” shall mean that period of time commencing on the
Effective Date and running until the earlier of the close of business on the
last business day immediately preceding the third anniversary of the Effective
Date or any earlier termination of employment of the Executive under this
Agreement as provided for in Section 3.

 

1.15        “Separation from Service” shall mean a termination of the
Executive’s employment that constitutes a separation from service under Treasury
Regulation Section 1.409A-1(h).

 

1.16        “Term” shall mean the Initial Term and all subsequent renewal
periods.

 

1.17        “Trade Secrets” means Employer information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which:

 

(a)           derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(b)           is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2.             Duties.

 

2.1          Position.  The Executive is employed as President and Chief
Executive Officer of the Company and of the Bank and, subject to the direction
of the Board of Directors of the Company or of the Bank or their designee(s),
shall perform and discharge well and faithfully the duties which may be assigned
to him from time to time by the Company or the Bank in connection with the
conduct of its business.  The duties and responsibilities of the Executive are
set forth on Exhibit A attached hereto.

 

2.2          Full-Time Status.  In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

 

(a)           devote substantially all of his time, energy and skill during
regular business hours to the performance of the duties of his employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;

 

(b)           diligently follow and implement all reasonable and lawful
management policies and decisions communicated to him by the Board of Directors
of the Company or of the Bank; and

 

5

--------------------------------------------------------------------------------


 

(c)           timely prepare and forward to the Board of Directors of the
Company and of the Bank all reports and accountings as may be requested of the
Executive.

 

2.3          Permitted Activities.  The Executive shall devote his business
time, attention and energies to the Business of the Employer and shall not
during the Term be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Executive from:

 

(a)           investing his personal assets in Competing Businesses which
(subject to clause (b) below) will not require any services on the part of the
Executive in their operation or affairs and in which his participation is solely
that of an investor;

 

(b)           purchasing securities in any corporation, the securities of which
are regularly traded provided that such purchase shall not result in him
collectively owning beneficially at any time five percent (5%) or more of the
equity securities of any Competing Business; and

 

(c)           participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books or teaching so long as
the Executive informs the Board of Directors of the Company in writing of such
activities prior to the Executive’s engaging in them.

 

3.             Term and Termination.

 

3.1          Term.     This Agreement shall remain in effect for the Initial
Term.  At the end of the Initial Term and at the end of each successive
twelve-month extension thereof, this Agreement shall automatically be extended
for a successive twelve-month period unless any party gives written notice to
the others of its or his intent not to extend this Agreement with such written
notice to be given not less than ninety (90) days prior to the end of the
Initial Term or such twelve-month period.  In the event such notice of
non-extension is properly given, this Agreement shall terminate at the end of
the remaining Term then in effect.

 

3.2          Termination.  During the Term, the employment of the Executive
under this Agreement may be terminated only as follows:

 

3.2.1        By the Employer:

 

(a)           For Cause, upon written notice to the Executive following the
expiration of the cure period described in Section 1.5.1 hereof, or upon the
expiration of the Disability Period.

 

(b)           Without Cause at any time, provided that the Employer shall give
the Executive thirty (30) days’ prior written notice of its intent to terminate.

 

6

--------------------------------------------------------------------------------


 

3.2.2        By the Executive:

 

(a)           For Cause, upon written notice to the Employer following the
expiration of the cure period described in Section 1.5.2 hereof.

 

(b)           Without Cause, provided that the Executive shall give the Employer
sixty (60) days’ prior written notice of his intent to terminate, or upon the
expiration of the Disability Period.

 

3.2.3        At any time upon mutual, written agreement of the parties, in which
event the Employer shall have no further obligation to the Executive except for
payment of any amounts due and owing under Section 4 on the effective date of
termination.

 

3.2.4        Upon expiration of the Term as provided in Section 3.1, in which
event the Employer shall have no further obligation to the Executive except for
payment of any amounts due and owing under Section 4 on the last day of the Term
then in effect.

 

3.2.5        Notwithstanding anything in this Agreement to the contrary, the
Term shall end automatically upon the Executive’s death, in which event the
Employer shall have no further obligation to the Executive except for payment of
any amounts due and owing under Section 4 on the effective date of termination.

 

3.3          Severance.  If the Executive experiences a Separation from Service
pursuant to Section 3.2.1(b) or 3.2.2(a), the Employer shall be required to pay
to the Executive the Executive’s Base Salary under Section 4.1 that would be
payable for twenty-four (24) months following the effective date of termination
(the “Severance Period”), which amount shall be paid in substantially equal
monthly installments for the duration of the Severance Period, commencing on the
first day of the month following the month in which the Executive’s employment
is terminated.

 

3.4          Change of Control.  If, within twelve (12) months following a
Change of Control, the Executive terminates his employment with the Employer
under this Agreement for Cause or the Employer terminates Executive’s employment
without Cause and, in either case, such termination of employment constitutes a
Separation from Service, the Executive, or in the event of his subsequent death,
his designated beneficiaries or his estate, as the case may be, shall receive,
as liquidated damages, in lieu of all other claims, a lump sum amount, paid in
full on the last day of the month following the date of termination, equal to
three (3) times the Executive’s annual Base Salary in effect on the date of
termination of employment.

 

In no event shall the payment described in Section 3.3 exceed the amount
permitted by Code Section 280G.  Therefore, if the aggregate present value
(determined as of the date of the Change of Control in accordance with the
provisions of Code Section 280G) of both the severance payment and all other
payments to the Executive in the nature of compensation which are contingent on
a change in ownership or effective control of the Employer or in the ownership
of a substantial portion of the assets of the Employer (the “Aggregate
Severance”) would result in a “parachute payment,” as defined under Code
Section 280G, then the Aggregate Severance shall not be greater than an amount
equal to 2.99 multiplied by Executive’s “base amount” for the

 

7

--------------------------------------------------------------------------------


 

“base period,” as those terms are defined under Code Section 280G.  In the event
the Aggregate Severance is required to be reduced pursuant to this Section 3.4,
the last payments in time shall be reduced first.

 

3.5          Effect of Termination.

 

3.5.1        Upon termination of the Executive’s employment hereunder for any
reason, the Employer shall have no further obligation to the Executive or the
Executive’s estate with respect to this Agreement, except for the payment of any
amounts due and owing under Section 4 on the effective date of termination and
any payments set forth in Section 3.3 or 3.4, as applicable.

 

3.5.2        Notwithstanding any other provision of this Agreement to the
contrary, as a condition of the payment by the Employer of any amount in
connection with a termination of the Executive’s employment pursuant to Sections
3.3 or 3.4, the Executive must execute a release agreement in such form as is
acceptable to the Employer within such period of time following termination of
employment as is permitted by the Employer and not timely revoke the release
agreement during any revocation period provided pursuant to the terms of the
release agreement. All payments of severance under this Agreement shall accrue
from the date of termination of employment and shall be made or commence at the
end of the revocation period provided pursuant to the terms of the release
agreement but no later than the sixtieth (60th) day following the Executive’s
termination of employment, with any accrued but unpaid severance being paid on
the date of the first payment.

 

3.5.4        Notwithstanding any provision in the Agreement to the contrary, if
the Executive is a “specified employee” within the meaning of Code Section 409A
at the date of his termination of employment, then such portion of the payments
provided for in this Section 3 that would result in a tax under Code
Section 409A if paid during the first six (6) months after termination of
employment shall be withheld, starting with the payments latest in time during
such six (6) month period, and paid to the Executive during the seventh month
following the date of his termination of employment.

 

3.5.5        Any termination of the Executive’s employment by the Company or the
Bank for Cause shall also be deemed a termination of the Executive’s employment
with the Bank or the Company, as applicable, for Cause regardless of whether the
Company or the Bank, as applicable, takes any separate action with respect to
the Executive’s termination of employment.

 

4.             Compensation.  The Executive shall receive the following salary
and benefits during the Term, except as otherwise provided below:

 

4.1          Base Salary.  The Executive shall be compensated at an annual base
rate of $200,000 per year (the “Base Salary”).  The Executive’s Base Salary
shall be reviewed by the Board of Directors of the Company and of the Bank, or
their designee(s), at least annually, and the Executive shall be entitled to
receive annually an increase in such amount, if any, as may be determined based
on an evaluation of the Executive’s performance and a determination that,

 

8

--------------------------------------------------------------------------------


 

according to reasonable safety and soundness standards, any such increase in
Base Salary shall not adversely affect the overall financial condition of the
Employer, including the Employer’s asset quality.  Base Salary shall be payable
in accordance with the Employer’s normal payroll practices.

 

4.2          Incentive Compensation.  The Executive shall be entitled to annual
bonus, if any, and additional bonus compensation, if any, in an amount
determined by the Board of Directors of the Bank, or its designee(s), based upon
performance goals established from time to time by the Board of Directors of the
Bank and relevant market conditions as exist at the time of the Board of
Directors’ determinations.  In any event, bonus compensation will be paid in
full no later than sixty (60) days following the end of the performance period
for which it is payable.  Notwithstanding the foregoing, no bonus compensation
shall be paid to the Executive unless the Board of Directors of either the
Company or the Bank, or their designee(s), determine that, according to
reasonable safety and soundness standards, payment of such bonus compensation
will not adversely affect the overall financial condition of the Employer,
including the Employer’s asset quality.

 

4.3          Supplemental Executive Retirement Plan.     The Executive shall be
entitled to participate in a deferred compensation program upon such terms and
conditions as are adopted by the Board of Directors of the Company or of the
Bank, or their designated committee(s).

 

4.4          Restricted Stock Award.  The Company shall grant up to three
(3) restricted stock awards to the Executive during the Initial Term, with each
such award representing the opportunity to earn a maximum number of shares of
the Company’s common stock having a fair market value, as reasonably determined
by the Company, as of the date of grant equal to Thirty Thousand Dollars
($30,000.00).  Each such grant shall be made in January of each calendar year
during the Initial Term provided the Executive is still in the employ of Company
and the Bank pursuant to this Agreement as of the date of grant.  Each
restricted stock award shall be subject to the terms of a separate restricted
stock award, the provisions of which shall control in the event of any conflict
with this Agreement.

 

4.5          Automobile.  The Employer will provide the Executive with an
automobile suitable and appropriate for the Executive’s position and use.

 

4.6          Health Insurance.                The Employer shall reimburse the
Executive for the cost of health and dental insurance premium payments paid by
the Executive for the Executive’s current health and dental insurance covering
the Executive and the eligible members of his immediate family.

 

4.7          Business Expenses; Memberships.  The Employer specifically agrees
to reimburse the Executive for:

 

(a)           reasonable and necessary business (including travel) expenses
incurred by him in the performance of his duties hereunder, as approved by the
Board of Directors of the Company or of the Bank; and

 

9

--------------------------------------------------------------------------------


 

(b)           the reasonable dues and business related expenditures associated
with membership in professional associations which are commensurate with his
position and for the regular dues for membership in the Eagle’s Landing Country
Club;

 

provided, however, that the Executive shall, as a condition of reimbursement,
submit verification of the nature and amount of such expenses in accordance with
reimbursement policies from time to time adopted by the Employer and in
sufficient detail to comply with rules and regulations promulgated by the
Internal Revenue Service.  The expenses described in this Section 4.7 must be
incurred by the Executive during the Term of this Agreement to be eligible for
reimbursement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred, nor shall the amount of reimbursable expenses incurred in one taxable
year affect the expenses eligible for reimbursement in any other taxable year.

 

4.8          Vacation.  On a non-cumulative basis, the Executive shall be
entitled to five (5) weeks of vacation in each successive twelve-month period
during the Term, during which his compensation shall be paid in full.  The
Executive may be reimbursed for up to two weeks of unused vacation each year and
any amount unused in excess of that amount shall be forfeited by the Executive.

 

4.9          Life Insurance.  The Employer will provide the Executive with term
life insurance coverage providing a death benefit of not less than $200,000.00,
payable to such beneficiary or beneficiaries as the Executive may designate.  If
the term life insurance cannot be obtained from the insurer with a standard or
better risk classification, the Employer shall not be obligated to provide such
insurance coverage.

 

4.10        Disability.  In the event the Employer determines that the Executive
is subject to a condition that constitutes a Disability, the Employer shall
continue to pay the Executive his Base Salary then in effect pursuant to
Section 4.1 for the duration of the Disability Period without regard to his
continuing ability to discharge his duties pursuant to Section 2.

 

4.11        Benefits.  In addition to the benefits specifically described in
this Agreement, the Executive shall be entitled to such benefits as may be
available from time to time to executives of the Employer similarly situated to
the Executive.  All such benefits shall be awarded and administered in
accordance with the Employer’s standard policies and practices.  Such benefits
may include, by way of example only, retirement, dental, health, life and
disability insurance benefits and such other benefits as the Employer deems
appropriate.

 

4.12        Withholding.  The Employer may deduct from each payment of
compensation hereunder all amounts required to be deducted and withheld in
accordance with applicable federal and state income tax, FICA and other
withholding requirements.

 

4.13        Apportionment of Obligations.  The obligations for the payment of
the amounts otherwise payable pursuant to this Section 4 shall be apportioned
between the Company and the Bank as they may agree from time to time in their
sole discretion.

 

10

--------------------------------------------------------------------------------


 

5.             Employer Information.

 

5.1          Ownership of Employer Information.   All Employer Information
received or developed by the Executive while employed by the Employer will
remain the sole and exclusive property of the Employer.

 

5.2          Obligations of the Executive.  The Executive agrees:

 

(a)         to hold Employer Information in strictest confidence;

 

(b)         not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information; and

 

(c)         in any event, not to take any action causing or fail to take any
action necessary in order to prevent any Employer Information from losing its
character or ceasing to qualify as Confidential Information or a Trade Secret.

 

In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law.  With respect to Confidential
Information, this Section 5 shall survive for a period of twelve (12) months
following termination of this Agreement for any reason, and shall survive
termination of this Agreement for any reason for so long as is permitted by
applicable law, with respect to Trade Secrets.

 

5.3          Delivery upon Request or Termination.  Upon request by the
Employer, and in any event upon termination of his employment with the Employer,
the Executive will promptly deliver to the Employer all property belonging to
the Employer, including, without limitation, all Employer Information then in
his possession or control.

 

6.             Non-Competition.  The Executive agrees that during his employment
by the Employer hereunder and, in the event of his termination:

 

·      by the Employer for Cause pursuant to Section 3.2.1(a),

·      by the Employer without Cause pursuant to Section 3.2.1(b);

·      by the Executive for Cause pursuant to Section 3.2.2(a);

·      by the Executive without Cause pursuant to Section 3.2.2(b), or

·      by the Executive in connection with a Change of Control pursuant to
Section 3.4,

 

for a period of six (6) months thereafter, he will not (except on behalf of or
with the prior written consent of the Employer), within the Area, either
directly or indirectly, on his own behalf or in the service of or on behalf of
others, as an executive officer of an existing financial institution or a
proposed executive officer of a new financial institution, undertake for any
Competing Business duties and responsibilities similar to those undertaken by
the Executive for the Employer.

 

11

--------------------------------------------------------------------------------


 

7.             Non-Solicitation of Employees.  The Executive agrees that during
his employment by the Employer hereunder and, in the event of his termination:

 

·      by the Employer for Cause pursuant to Section 3.2.1(a),

·      by the Employer without Cause pursuant to Section 3.2.1(b);

·      by the Executive for Cause pursuant to Section 3.2.2(a);

·      by the Executive without Cause pursuant to Section 3.2.2(b), or

·      by the Executive in connection with a Change of Control pursuant to
Section 3.4,

 

for a period of six (6) months thereafter, he will not, within the Area, on his
own behalf or in the service of or on behalf of others, solicit, recruit or hire
away or attempt to solicit, recruit or hire away, any employee of the Employer
or its Affiliates to another person or entity providing products or services
that are competitive with the Business of the Employer, whether or not:

 

·      such employee is a full-time employee or a temporary employee of the
Employer or its Affiliates,

·      such employment is pursuant to written agreement, and

·      such employment is for a determined period or is at will.

 

8.             Non-Solicitation of Customers.  The Executive agrees that during
his employment by the Employer hereunder and, in the event of his termination:

 

·      by the Employer for Cause pursuant to Section 3.2.1(a),

·      by the Employer without Cause pursuant to Section 3.2.1(b);

·      by the Executive for Cause pursuant to Section 3.2.2(a);

·      by the Executive without Cause pursuant to Section 3.2.2(b), or

·      by the Executive in connection with a Change of Control pursuant to
Section 3.4,

 

for a period of six (6) months thereafter, he will not (except on behalf of or
with the prior written consent of the Employer), within the Area, on his own
behalf or in the service of or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, for any Competing
Business any of the Employer’s customers, including prospective customers
actively sought by the Employer, with whom the Executive has or had material
contact during the two (2) year period preceding his termination of employment
for the purpose of providing products or services that are competitive with
those provided by the Employer.

 

9.             Remedies.  The Executive agrees that the covenants contained in
Sections 5 through 8 of this Agreement are of the essence of this Agreement;
that each of the covenants is reasonable and necessary to protect the business,
interests and properties of the Employer, and that irreparable loss and damage
will be suffered by the Employer should he breach any of the covenants. 
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants.  Furthermore, in addition
to any other remedies, the Executive agrees that any violation of the covenants
in Sections 5 through 8 will result in the immediate forfeiture of any remaining
payment that otherwise is or may become due under Sections 3.3 or 3.4, if
applicable.  The Executive further agrees that should

 

12

--------------------------------------------------------------------------------


 

he breach any of the covenants contained in Sections 5 through 8 of this
Agreement, he shall repay to the Employer a portion of any amounts previously
received by the Executive pursuant to Section 3.  The amount to be repaid shall
be equal to the aggregate amount payable (whether or not paid) multiplied by a
fraction the numerator of which shall be six (6) minus the number of
consecutive, full calendar months immediately following the Executive’s
termination of employment during which the Executive was not in breach of
Sections 5 through 8 of this Agreement and the denominator of which is six (6).
The Employer and the Executive agree that all remedies available to the Employer
or the Executive, as applicable, shall be cumulative.

 

10.          Severability.  The parties agree that each of the provisions
included in this Agreement is separate, distinct and severable from the other
provisions of this Agreement and that the invalidity or unenforceability of any
Agreement provision shall not affect the validity or enforceability of any other
provision of this Agreement.  Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law or public policy, the
provision shall be redrawn to make the provision consistent with and valid and
enforceable under the law or public policy.

 

11.          No Set-Off by the Executive.  The existence of any claim, demand,
action or cause of action by the Executive against the Employer, or any
Affiliate of the Employer, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Employer of any of its
rights hereunder.

 

12.          Notice.  All notices and other communications required or permitted
under this Agreement shall be in writing and shall be delivered by hand or, if
mailed, shall be sent via the United States Postal Service, certified mail,
return receipt requested, or by overnight courier.  All notices hereunder may be
delivered by hand or overnight courier, in which event the notice shall be
deemed effective when delivered. All notices and other communications under this
Agreement shall be given to the parties hereto at the following addresses:

 

 

(i)

 

If to the Employer, to it at:

 

 

 

 

 

 

FirstBank Financial Services, Inc.

 

 

120 Keys Ferry Street

 

 

McDonough, GA 30253

 

 

Attention: James T. Chafin, III

 

 

 

 

(ii)

 

If to the Executive, to him at:

 

 

 

 

 

 

Thaddeus M. Williams

 

 

2923 Chesterfield Way

 

 

Conyers, Georgia 30013

 

 

Any party hereto may change his or its address by advising the others, in
writing, of such change of address.

 

13

--------------------------------------------------------------------------------


 

13.          Assignment.  This Agreement is generally not assignable by the
Employer except that the rights and obligations of the Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Employer.  The Agreement is a personal contract and the
rights and interests of the Executive may not be assigned by him.  This
Agreement shall inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributes, devisees and legatees.

 

14.          Waiver.  A waiver by one party to this Agreement of any breach of
this Agreement by the other party to this Agreement shall not be effective
unless in writing, and no waiver shall operate or be construed as a waiver of
the same or another breach on a subsequent occasion.

 

15.          Arbitration.  Except for matters contemplated by Section 17 below,
any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator may be entered only in the State Court
of Henry County, Georgia, or the federal court for the Northern District of
Georgia.  The Employer and the Executive agree to share equally the fees and
expenses associated with the arbitration proceedings.

 

Executive must initial here:          

 

16.          Attorneys’ Fees.  In the event that the parties have complied with
this Agreement with respect to arbitration of disputes and litigation ensues
between the parties concerning the enforcement of an arbitration award, the
party prevailing in such litigation shall be entitled to receive from the other
party all reasonable costs and expenses, including without limitation,
attorneys’ fees, incurred by the prevailing party in connection with such
litigation, and the other party shall pay such costs and expenses to the
prevailing party within sixty (60) days after a final determination (excluding
any appeals) is made with respect to the litigation.

 

17.          Applicable Law and Choice of Forum.  This Agreement shall be
construed and enforced under and in accordance with the laws of the State of
Georgia.  The parties agree that any appropriate state or federal court located
in Henry County, Georgia shall have exclusive jurisdiction of any case or
controversy arising under or in connection with Sections 5 through 9 of this
Agreement and shall be a proper forum in which to adjudicate such case or
controversy.  The parties consent and waive any objection to the jurisdiction or
venue of such courts.

 

18.          Interpretation.  Words importing any gender include all genders. 
Words importing the singular form shall include the plural and vice versa.  The
terms “herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms
refer to this Agreement.  Any captions, titles or headings preceding the text of
any article, section or subsection herein are solely for convenience of
reference and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

19.          Entire Agreement.  Except as expressly provided hererin, this
Agreement embodies the entire and final agreement of the parties on the subject
matter stated in this Agreement.  No amendment or modification of this Agreement
shall be valid or binding upon the Employer or the Executive unless made in
writing and signed by both parties.  All prior understandings and

 

14

--------------------------------------------------------------------------------


 

agreements relating to the subject matter of this Agreement are hereby expressly
terminated, including, but not limited to the Prior Employment Agreement.

 

20.          Rights of Third Parties.  Nothing herein expressed is intended to
or shall be construed to confer upon or give to any person, firm or other
entity, other than the parties hereto and their permitted assigns, any rights or
remedies under or by reason of this Agreement.

 

21.          Survival.  The obligations of the Executive pursuant to Sections 5,
6, 7, 8 and 9 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective Sections.

 

 

[Remainder of Page Intentionally Left Blank]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

 

 

 

THE COMPANY:

 

 

 

 

 

FIRSTBANK FINANCIAL SERVICES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE BANK:

 

 

 

 

 

FIRSTBANK FINANCIAL SERVICES

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

Title:

 

 

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

 

 

 

 

THADDEUS M. WILLIAMS

 

16

--------------------------------------------------------------------------------


 

Exhibit A

Duties of the Executive

 

The duties of the Executive shall include, in addition to any other duties
assigned the Executive by the Board of Directors of the Bank or the Company or
their respective designee(s), the following:

 

·      Foster a corporate culture that promotes ethical practices, encourages
individual integrity, fulfills social responsibility, and is conducive to
attracting, retaining and motivating a diverse group of top-quality employees at
all levels.

 

·      Work with the Board of Directors of the Company and the Bank to develop
and oversee long-term strategies that create shareholder value.

 

·      Manage the day-to-day business affairs of the Bank appropriately.

 

·      Develop annual business plans and budgets that support the Bank’s
long-term strategies.

 

·      Use best efforts to achieve the Bank’s financial and operating goals and
objectives.

 

·      Use best efforts to improve the quality and value of the products and
services provided by the Bank.

 

·      Develop an effective management team and an active plan for its
development and succession, and make recommendations to the Board of Directors
regarding hiring, firing and compensation.

 

·      Develop and implement major corporate policies for the Bank.

 

·      Lead business development initiatives and marketing efforts to ensure
that the Bank maintains a satisfactory competitive position within its industry.

 

·      Develop and maintain community relations.

 

·      Maintain regulatory relations in good standing.

 

1

--------------------------------------------------------------------------------